Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The file additionally contains a certified foreign priority document filed November 21, 2019 which is for a different application.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 2, “a windward side” is recited in line 3, but claim 1 already requires “a windward side” in line 5.  The examiner is interpreting “a windward side” of claim 2, line 3 as “the windward side” of claim 1, line 5.  
Claims 3-5 and 7-14 depend from indefinite claim 2 and fail to cure the deficiency thereof.  Claims 3-5 and 7-14 are therefore likewise indefinite. 
Claim 6 appears to be directed to the species of FIG. 4.  Because claim 1 recites “a wind vane rotating body” and claim 6 further requires: “two wind vane rotating bodies,” the claim necessarily requires three (3) wind vane rotating bodies. This is believed to be an error in claim drafting in light of 
Similarly, claim 1 recites “a wind block structure” and claim 6 further requires: “two wind blocking structures.” The claim necessarily requires three (3) wind blocking structures.  This is believed to be an error in claim drafting in light of the disclosure of the invention. The examiner is interpreting claim 6 to the species of FIG. 4 which only shows two wind blocking structures.  The examiner suggests amending the claim 6 such that two further wind blocking structures are not required.  
Claim 6 recites the limitation "the two rotating shafts" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The examiner is interpreting the limitation as a second rotating shaft associated with the second vane rotating body.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 2,409,439 (Law hereinafter )in view of German Patent Publication DE 3226748 A1 (Mantzoutzos hereinafter).
Law teaches a wind power generation device, comprising: a wind blocking structure formed as a box-shaped structure 10, 11, 12 having a top opening (see FIG. 1), wherein the box-shaped structure 10, 11, 12 comprises a bottom plane 10, and the box-shaped 5structure 10, 11, 12 is fixed on ground by the bottom plane 10, and the box-shaped structure 10, 11, 12 comprises a windward side configured to receive power of wind (see FIG. 1), and the wind blows through a plurality of holes on a travel path in the box-shaped structure (see openings between shutters 26); a wind vane R rotating body comprising a rotating shaft 13 and a plurality of vanes 18, wherein the plurality of vanes 18 are fixed on the rotating shaft 13 and arranged at equal angle intervals (see FIG. 1), 10the wind vane rotating body is mounted and combined with two bearings 14 of the wind blocking structure via the rotating shaft 13, and configured to rotate the plurality of vanes 18 in the box-shaped structure 10, 11, 12. 
Law does not necessarily disclose a power generator fixed on a side of the box shaped structure by a linking plate, wherein when the wind blows to the wind 15blocking structure to rotate the wind vane rotating body, the power generator is driven by rotation power of the rotating shaft to generate and output electrical power.  

Because the wind turbine of Law appears uses a horizontal rotating shaft for power, but fails to disclose an electrical generator, but Mantzoutzos shows a similar horizontal axis rotating wind turbine with an electrical generator fixed to the side of the frame with a plate, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the power take off of the Law wind turbine to be an electrical generator mounted by a linking plate on the side of the box shaped structure, as suggested in Mantzoutzos for the purpose of generating electricity through the use of the wind turbine.  

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Law in view of Mantzoutzos as applied to claim 1 above, and further in view of United States Patent No. 1,360,182 (Cotrés hereinafter).
For claim 2, Law teaches the box-shaped structure comprises a front plate 12, a rear plane 12, a left side plane 11, and a right side plane11  (see FIG. 1-3), the front plate 12 is in a flat plate shape and serves as a windward side of the box-shaped 20structure, the rear plane 12 having holes formed thereon (see holes between the shutters 26), so that the wind power blows into the box-shaped structure to drive the plurality of vanes 18 to rotate below the rotating shaft 13, to further press air, and the pushed and pressed air flows out of the box-shaped structure through the plurality of holes.  
Law does not appears to show holes on the left side plane 11 and the right side plane 11.

Because the modified Law wind turbine has vanes 18 mounted close to the lateral sides 11 of the box structure and Cotrés teaches to use holes on the lateral sides for the purpose of reducing frictional losses, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lateral sides of the Law turbine to have holes therein as taught by Cotrés for the purpose of reducing frictional losses between the rotating vanes 18 and the inside lateral surfaces of the plates 11.
  
For claim 253, Law teaches the two bearings 14 are disposed on the left side plane 11 and the right side plane 11 of the box-shaped structure, respectively (see FIG. 2).  
For claim 4, Mantzoutzos teaches the power generator 12 is fixed on the right side plane of the box-shaped structure by the linking plate (see FIG. 3 showing unnumbered linking plate below the generator 12).  
For claim 5, Lee teaches in FIG. 1, the heights of the front plate 12 and the rear plane 12 of the box-shaped structure are close to that of the rotating shaft 13 of the wind vane rotating body, so that one of the plurality of vanes 18 protrudes out of the wind blocking structure, and the remaining of the plurality of vanes 18 (broadly interpreted as little as one other vane) are kept inside the 5box-shaped structure (see at least FIG. 1).

Claim 6 is/are rejected under 35 U.S.C. 103 as being obvious over Law in view of Mantzoutzos as applied to claim 1 above and further in view of Canadian Patent Application 2,535,088 A1 (Emshey hereinafter).

Emshey however, teaches a known method of connecting multiple wind turbine units 10 in series with a common electrical generator 20 (see FIG. 7-10) for the purpose of increasing the power generator by the electrical generator.
Because Law in view of Mantzoutzos is a horizontal axis wind turbine mounted to an electrical generator, and Emshey is a horizontal axis wind turbine mounted to a wind turbine but with a second identical turbine unit mounted in series and sharing the electrical generator, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to duplicate the Law in view of Mantzoutzos turbine unit and connect it to the generator as taught in Emshey for the purpose of increasing the power generator by the electrical generator.

Allowable Subject Matter
Claims 7-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The additional details of the plurality of wind enlarging structures set forth in claim 7 are not an obvious improvement over the combination of Law in view of Mantzoutzos and Cotrés, which each teach non-retractable blades. 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816.  The examiner can normally be reached on M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A EDGAR/Primary Examiner, Art Unit 3745